Citation Nr: 0635715	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  97-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a left ear 
injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Navy from 
November 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2005.  A transcript is 
associated with the veteran's claim folders.

The veteran's claim was remanded by the Board in August 2005 
for Veterans Claims Assistance Act of 2000 (VCAA) compliance 
and for further evidentiary development.  All actions 
required by the remand have been accomplished.

The Board notes the references made in the RO's June 2006 
supplemental statement of the case, and those made in the 
March 2006 ENT report and addendum regarding hearing loss and 
tinnitus, and the lack of evidence connecting these 
manifestations with service.  While the veteran's claims file 
was lost initially, and the record does not appear to contain 
every claim made by the veteran in the past, a December 2002 
rating decision denied the veteran's claims for service 
connection for tinnitus and hearing loss based on a lack of 
new and material evidence.  No substantive appeal has been 
received for this denial and consequently, an application to 
reopen claims for service connection for hearing loss and 
tinnitus is not currently in appellate status.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).





FINDING OF FACT

The preponderance of the medical evidence is against a nexus 
between residuals of a left ear injury, to include a claimed 
perforated tympanic membrane, and any incident of service.


CONCLUSION OF LAW

Service connection for claimed residuals of a left ear injury 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  The Board remanded the claim in August 2005 for 
remedial notification procedures.  In a September 2005 
letter, these actions were accomplished, and the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  The Board also finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letter advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Notification compliant with Pelegrini did not occur 
initially, but has since been accomplished in compliance with 
the Board's August 2005 remand.  Additionally, the evidence 
does not show, nor does the veteran contend, that any 
notification deficiencies, either with respect to timing or 
content, have resulted in prejudice.  That is, there has been 
no plausible showing of how the essential fairness of the 
adjudication was affected.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006) (due process concerns with 
respect to VCAA notice must be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should service connection be granted for his 
claim.  This is in full compliance with VA's duty to assist 
the veteran as amended by recent jurisprudential precedent.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations were conducted.  These 
evaluations effectively ruled out a diagnosis of residuals of 
a left ear injury, to include a perforated tympanic membrane.  
Under these circumstances, there is no duty to provide 
another examination or medical opinion.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The veteran contends that while in service with the U.S. 
Navy, he acted as a gunner's assistant aboard USS Denebola 
(AF-56) during firing exercises.  The veteran believes that 
as a result of these exercises, he experienced a traumatic 
perforation of his left tympanic membrane.  The veteran also 
appears to contend that he had measles in service, and that 
this acute viral condition played a role in establishing an 
injury to the left ear.  

A search of the service medical history is positive for 
measles treatment, however, there is no associated report of 
a resultant left ear injury.  As far as acoustic trauma, deck 
logs of USS Denebola do indicate that the veteran was aboard 
during test firing of the ship's guns, but no casualties were 
listed during the firing.  The veteran's separation physical 
shows normal findings for the veteran's ears generally, as 
well as a specific finding of no tympanic perforation in 
either ear.  

After service, there is no indication of a perforated eardrum 
or other injury to the left ear.  While clinical records and 
examination reports do list treatment for earaches, otitis, 
hearing loss, and tinnitus, at no time was a residual left 
ear injury diagnosed.  A March 1994 clinical report does 
contain a notation that the veteran had a history of tympanic 
membrane perforation secondary to his service noise exposure.  
This report, however, is not an objective medical finding but 
rather a recordation of subjective history reported by the 
veteran.  As such, the opinion does not constitute competent 
medical evidence and cannot be considered.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence).  The Board is cognizant of 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); wherein the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
VA can not reject a medical opinion simply because it is 
based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  See 
also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran).  In this case, however, there is no medical 
evidence of a perforated tympanic membrane during or since 
service.  The veteran is not a medical professional and is 
not competent to offer an opinion to diagnose a perforated 
tympanic membrane.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Under these circumstances, the 
information in question recorded by the clinician in March 
1994 is not competent evidence of a causal link between the 
claimed perforated eardrum and service. 

The veteran's case has previously been before the Board for 
consideration.  In August 2005, the claim was remanded to 
obtain a medical opinion on whether or not the veteran 
currently experiences residuals of a left ear injury.  The 
veteran was subsequently given both audiological and 
otolaryngology (ENT) examinations in March 2006.  A claims 
file review was conducted for each of these examinations.  
The audiologist reported that there was nothing currently, or 
in the medical history, indicative of a residual of an injury 
of the left ear.  The ENT examination did indicate that the 
veteran's hearing loss and tinnitus in the left ear were 
related to his service.  In any event, the examiner clearly 
recorded that both the tympanum and the tympanic membranes 
were within normal limits.  In a later addendum to the March 
2006 ENT examination, the same physician noted that the 
veteran did not have any evidence of a current or historical 
left ear concussion, and, that his previous opinion linking 
tinnitus and hearing loss to service was incorrect.  (As 
noted in the introduction above, the veteran has previously 
filed claims for service connection for hearing loss and 
tinnitus, which were denied by the RO and more recently, his 
application to reopen those claims was denied.  An 
application to reopen claims for service connection for 
hearing loss and tinnitus is not currently before the Board 
on appeal.)  

In light of the foregoing, the Board concludes that the 
veteran does not currently have residuals of a left ear 
injury.  Simply put, there is no medical evidence to support 
a diagnosis of residuals of an injury to the left ear, to 
include a claimed perforation of the tympanic membrane.  
Without existence of a current disability, service connection 
cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The preponderance of the evidence is against the veteran's 
claim for service connection for residuals of a left ear 
injury.  In reaching this determination, the Board 
acknowledges that VA is statutorily required to resolve the 
benefit of the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001);.Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990);.


ORDER

Entitlement to service connection for residuals of a left ear 
injury is denied.


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


